[Cite as Herrara v. Chung, 2021-Ohio-1728.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

BELI DEL VALLIE GONZALEZ HERRERA,:

                Plaintiff-Appellee,                   :
                                                             No. 109793
                v.                                    :

PHIL WHA CHUNG,                                       :

                Defendant-Appellant.                  :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART; REVERSED IN PART
                RELEASED AND JOURNALIZED: May 20, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-17-367288


                                              Appearances:

                Murphy Law Offices, L.L.C., and Troy Murphy, for
                appellee.

                Bradley Hull, IV, L.L.C., and Bradley Hull, IV, for
                appellant.


KATHLEEN ANN KEOUGH, J.:

                  Defendant-appellant, Phil Wha Chung (“Husband”), appeals from

various aspects of the trial court’s judgment that granted a divorce decree to him

and Beli Del Vallie Gonzalez Herrera (“Wife”). We affirm in part and reverse in part.
I.    Background

              On May 31, 2017, Wife filed a complaint for divorce against Husband.

The trial court entered a divorce decree on October 24, 2017. Husband filed a Civ.R.

60(B) motion for relief from judgment because although it appeared that Husband

had been served with the complaint, all court notices were sent to an incorrect

address for Husband, and he did not receive notice of the final hearing; the trial

court granted the motion. The trial court then held hearings over three days in 2020,

after which it issued a judgment entry of divorce with a division of the parties’

property.

              The evidence at trial demonstrated that the parties were married on

March 19, 2016, in Little Rock, Arkansas, two weeks after Wife’s divorce from Jesus

Pulido. Husband and Wife moved to Solon, Ohio in June 2016. The evidence was

disputed regarding whether Husband was employed; Wife worked for Windstream.

Husband left the marital home on December 8, 2016, and never returned. Wife

testified that Husband left because she was four months pregnant, and he wanted

nothing to do with the unborn child and accompanying financial responsibilities.

Husband testified that shortly after obtaining her green card, Wife told him she

hated him and he should move out, which he did. He testified further that he wanted

an annulment rather than a divorce because he believed Wife merely used the

marriage to obtain her green card. The parties’ child, C., was born on May 3, 2017.
              Husband and Wife testified that they opened joint checking and

savings accounts after their marriage. The accounts were funded by monies received

as wedding gifts and Husband’s savings. The evidence demonstrated that the funds

in the accounts were depleted at the time of trial, and the accounts were closed. Wife

testified that she has a joint bank account with her ex-husband Pulido, and another

with her brother, Andies Gonzalez-Herrera. Both Husband and Wife agreed these

accounts were opened prior to the parties’ marriage, but Husband testified that Wife

never told him about these accounts during the marriage, and he only learned of

their existence through Wife’s responses to his discovery requests.

              Husband testified that he moved to Texas in December 2016, to look

for work. He said he was hopeful until May 31, 2017, when Wife filed for divorce,

that the parties would reconcile, but acknowledged that he never came back to visit

Wife before their daughter was born. He testified that he sent Wife $7,500 between

December 2016 and May 2017, and also paid the utility bills for several months after

he left. Wife acknowledged that Husband sent some money after he left, but

disputed the amount and Husband’s claim that he sent her money every month from

December 2016, until C. was born.

              On cross-examination, Husband testified that, four or five months

prior to the hearing, he had spoken with someone at the University Hospitals

Pediatric Center in Twinsburg, Ohio, where C. was delivered, and was told there

were no outstanding bills relating to Wife’s labor and delivery of C.
              Wife testified that on November 5, 2016, her brother wrote a check

for $11,486.45 to Ganley Automotive as payment for a car for himself; the check was

drawn on Wife’s joint account with her brother. Wife testified that the money for

the car came from child support payments made by her ex-husband that she

transferred into the joint account with her brother. Wife testified further that over

the course of eight days in February 2017, she wrote six checks of $5,000 each to her

brother from her own checking account. Wife said the money came from her savings

account and employment compensation; she said that her brother paid back some

but not all of the money.

              Wife acknowledged that although she sent a text to Husband on

September 21, 2017, stating “I barely have [enough] to cover food and bills,” on

October 26, 2017, two days after the first decree of divorce was journalized, she

purchased a home in Solon, Ohio for $274,000, upon which she made a down

payment of $56,901.16. Wife testified the down payment came from monies she had

saved prior to her marriage to Husband and that her brother gave her $30,000 to

put toward the house, although she said did not use all of the $30,000 for the down

payment.

              Wife testified that plaintiff’s exhibit No. 30 was a summary she had

compiled of expenses for her labor and delivery expenses, C.’s post-birth treatment,

and pharmacy expenses for both of them. Unauthenticated copies of invoices from

University Hospitals, pharmacy bills, credit card receipts from CVS and Walgreens,

and explanation of insurance benefit statements were attached to the itemization.
Wife testified that the bills, including the cost of medical insurance from November

1, 2016, to May 12, 2017, totaled $11,438.46. The trial court overruled Husband’s

objections that the exhibit was inadmissible hearsay.

               The trial court subsequently denied Husband’s request for an

annulment and entered a decree of divorce. It found that the parties had previously

entered into an agreed judgment entry regarding shared parenting, a parenting time

schedule, and child support calculation, and ordered that the parties share the rights

and responsibilities in accordance with the previously approved shared parenting

plan.

               With respect to the division of marital property, the trial court found

that the parties’ two joint bank accounts were depleted and closed, and therefore no

division of those accounts was necessary. It further found that Wife had separate

accounts with her ex-husband Pulido and her brother that had been established

prior to the marriage, and that Husband was unable to substantiate that any marital

funds went into either account. It found that the money from Wife’s joint account

with her brother to purchase a car for the brother was a gift from Wife to her brother.

               The court found that Wife had provided a “detailed accounting of the

medical expenses relating to the birth of the parties’ child” that included “charges,

offsets from insurance, payments from insurance, and patient responsibility.” It

found that although Husband had testified that he had given Wife money after he

left in December 2016, it was unclear from the testimony and evidence what money

had been provided to Wife. The trial court found the medical expenses relating to
the birth of the parties’ child to be $11,438.46, for which Husband’s equal

responsibility was $5,719.23, and ordered that Husband reimburse Wife that

amount. The trial court also divided the parties’ personal property.

              This appeal followed.

II.   Law and Analysis

      A. Medical Bills

              In his first assignment of error, Husband contends that the trial court

erred in ordering that he pay Wife half of the medical expenses she claimed were

related to the birth of the parties’ daughter in May 2017. Husband contends that

Wife failed to produce adequate proof of the existence of any debt, and further, that

exhibit No. 30 was inadmissible hearsay under Evid.R. 803.

              Wife contends that the trial court properly ordered Husband to pay

half of the medical expenses related to C.’s birth because her “detailed presentation

of medical bills” established medical expenses of $11,438.46. She further contends

that Husband admitted in his appellate brief that Wife “provided documentation

that should have been allowed into evidence regarding any such debt.” Wife’s

arguments are without merit.

              First, in light of Husband’s objections in the trial court and his

assignment of error on appeal, it is apparent that Husband’s brief inadvertently

omitted the word “not,” and the sentence quoted by Wife is meant to read, “It is

noteworthy that [Wife] provided documentation that should not have been allowed

into evidence regarding any such debts.” Such a reading comports with the rest of
the paragraph, in which Husband argues that Wife’s exhibit No. 30 was inadmissible

hearsay.

              Second, Husband is correct that exhibit No. 30 was improperly

admitted at trial because it was hearsay, and thus required the laying of a foundation

by a records custodian or other qualified witness under Evid.R. 803(6), which Wife

did not do.

               ‘“On appeal, challenged hearsay is subject to de novo review under

the applicable hearsay rule, rather than the more deferential review employed for

discretionary rulings’ because ‘while there is discretion to admit or exclude relevant

evidence, there is no discretion to admit hearsay.”’ LaBounty v. Big 3 Automotive,

6th Dist. Ottawa No. OT-18-022, 2019-Ohio-1919, ¶ 42, quoting State v. Richcreek,

196 Ohio App.3d 505, 2011-Ohio-4686, 964 N.E.2d 442, ¶ 29, 32 (6th Dist.), citing

State v. Sutorius, 122 Ohio App.3d 1, 7, 701 N.E.2d 1 (1st Dist.1997) and State v.

Sorrels, 71 Ohio App.3d 162, 165, 593 N.E.2d 313 (1st Dist.1991).

              Hearsay is defined as “a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the

truth of the matter asserted.” Evid.R. 801(C). Hearsay is inadmissible except under

specifically delineated circumstances. Evid.R. 802.

              Wife’s exhibit No. 30 contained a summary of hospital, pharmacy,

and insurance costs related to C.’s birth that were allegedly incurred by Wife. Wife

testified that she prepared the summary from the photocopied documents contained

in exhibit No. 30: invoices from University Hospitals, explanation of insurance
benefit statements from CoreSource, invoices for prescriptions, and copies of credit

card receipts from Walgreens and CVS. Significantly, Wife offered no independent

testimony as to the amount of money she paid for medical services related to C.’s

birth. Rather, she relied exclusively on the summary and the documents attached

thereto to establish that she had incurred $11,438.46 in medical expenses. (Vol. III,

tr. 80-81.)

              It is apparent, therefore, that the summary and attached documents

contained in exhibit No. 30 were offered to prove the truth of the matters asserted

therein — namely, that the medical services were obtained and the cost of the

services. They thus constituted hearsay. See, e.g., LaBounty, 6th Dist. Ottawa No.

OT-18-022, 2019-Ohio-1919, at ¶ 46 (in breach of contract action, because the

plaintiff offered no independent testimony as to the amount he paid for the services

rendered but relied exclusively upon invoices to prove the work was performed and

the cost incurred, the invoices constituted hearsay); League v. Collins, 12th Dist.

Butler No. CA2013-03-041, 2013-Ohio-3857 (attorney’s invoice was hearsay

because it was used to prove that the plaintiff, in defending against a motion for

contempt, had incurred $965 in attorney fees as set forth on the invoice).

              Having been offered to prove the truth of the matters asserted

therein, the summary and attached documents contained in exhibit No. 30 are

inadmissible hearsay unless they fall within one of the hearsay exceptions of Evid.R.

803. The only possible applicable exception is the business records exception under

Evid.R. 803(6).
               To qualify for the business records exception, the record must be one

regularly recorded in a regularly conducted activity; a person with knowledge of the

act or event recorded must have made the record; the record must have been

recorded at or near the time of the act or event; and the party who seeks to introduce

the record must lay a foundation through testimony of the record custodian or

another qualified witness. State v. Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880

N.E.2d 31, ¶ 171.

               The Ohio Supreme Court has held that the business records exception

“is based on the assumption that the records, made in the regular course of business

by those who have a competent knowledge of the facts recorded and a self-interest

to be served through the accuracy of entries made and kept with knowledge that they

will be relied upon in a systematic conduct of such businesses, are accurate and

trustworthy.” Weis v. Weis, 147 Ohio St.416, 425-426, 72 N.E.2d 245 (1947). To lay

a proper foundation for business records under Evid.R. 803(6), “the testifying

witness must possess a working knowledge of the specific record-keeping system

that produced the document.” State v. Davis, 62 Ohio St.3d 326, 342, 581 N.E.2d

1362 (1991).

               Wife failed to lay a proper foundation for any of the documents

contained in exhibit No. 30. She was the only witness to testify concerning the

summary she created and the photocopies of the business records attached to the

summary. But Wife was not the records custodian, or even a qualified witness,

because she did not possess any knowledge about the record-keeping systems that
produced the documents attached to the summary. Thus, the business records are

inadmissible hearsay. And Wife’s summary of medical services incurred and the

cost of those services is itself inadmissible hearsay because it merely recites hearsay

received by Wife from the documents attached to the summary. See, e.g., State v.

Comstock, 11th Dist. Ashtabula No. 96-A-0058, 1997 Ohio App. LEXIS 3670 (Aug.

15, 1997) (photocopied invoices from a repair company that performed repair work

at a township community center were inadmissible hearsay, despite testimony of

township trustee that he received the invoices in the course of his duties as a trustee,

because the invoices were submitted to prove the amount of damages to the

community center, and the trustee was not a qualified witness who possessed any

knowledge of the record system used by the repair company).

               Without a proper foundation under Evid.R. 803(6), the trial court

erred in admitting exhibit No. 30 into evidence. By extension, the trial court’s order

that Husband reimburse Wife for his “equal share” of the alleged medical expenses

must be vacated because it was based entirely upon the erroneously admitted

summary and documents contained in exhibit No. 30. The first assignment of error

is therefore sustained.

      B. Marriage Termination Date

               In his second assignment of error, Husband contends that the trial

court erred in ordering that the de facto termination date for the marriage was

December 8, 2016, when he left the home. He contends the de facto termination

date should be May 31, 2017, when Wife filed for divorce.
              The date of the final hearing in a divorce proceeding is presumed to

be the termination date of the marriage unless the court determines that the use of

that date would be inequitable in determining marital property.                 R.C.

3105.171(A)(2). If the court determines that a de factor termination date of the

marriage occurred earlier than the final hearing date, and that using the date of the

final hearing as the termination date would be inequitable, the court may in its

discretion select a date it considers equitable. Saks v. Riga, 8th Dist. Cuyahoga No.

101091, 2014-Ohio-4930, ¶ 8, citing Berish v. Berish, 69 Ohio St.2d 318, 321, 432

N.E.2d 183 (1982).

              Generally, trial courts use a de facto termination of marriage date

when the parties separate, make no attempt at reconciliations, and continually

maintain separate residences, separate business activities, and separate bank

accounts.   Gullia v. Gullia, 93 Ohio App.3d 653, 666, 639 N.E.2d 822 (8th

Dist.1994). This court has “cautioned that a de facto date should not be used unless

the ‘evidence clearly and bilaterally shows that it is appropriate based upon the

totality of the circumstances.’” Brown v. Brown, 2014-Ohio-2402, 14 N.E.3d 404,

¶ 9 (8th Dist.), quoting O’Brien v. O’Brien, 8th Dist. Cuyahoga No. 89615, 2008-

Ohio-1098, ¶ 41. The trial court has broad discretion in choosing the appropriate

marriage termination date, and this discretion should not be disturbed on appeal

absent an abuse of that discretion. Ballinger v. Ballinger, 8th Dist. Cuyahoga Nos.

100958, 101074, 101655, and 101812, 2015-Ohio-590, ¶ 17.
                  Husband recognizes that the court properly used a de facto

termination date but contends the trial court used the wrong de facto date. The trial

court’s judgment entry stated that it based its determination on the following

findings: (1) Husband voluntarily vacated the marital residence on December 8,

2016, and never returned after he relocated to Texas; (2) the parties never filed joint

tax returns; (3) there were no subsequent marital relations; and (4) both parties paid

their own expenses after December 8, 2016. In light of these findings, we find no

abuse of discretion in the trial court’s conclusion that the de facto termination of the

marriage occurred on December 8, 2016.

                  Husband contends that the trial court used the wrong date because

the parties were not fully separated after December 8, 2016, he had not abandoned

the marital residence, he hoped to reconcile, and he continued to support Wife

financially after he left. The evidence, however, reveals otherwise. Husband

testified that he relocated to Texas after he voluntarily left the marital residence, and

that he did not come back to visit Wife until several weeks after she gave birth to the

parties’ daughter in May 2017. Thus, by Husband’s own admission, he never

returned after he vacated the marital home, and there was no attempt at

reconciliation.

                  The evidence also demonstrated that the parties filed separate tax

returns. With respect to expenses, the evidence demonstrated that both parties lived

separately and apart after December 2016. Although Husband contended at trial

that he sent Wife money after he left, he failed to establish with any certainty how
much money he sent or into what accounts it was deposited. In her testimony,

although Wife acknowledged that Husband sent her some money after he left, she

disputed Husband’s claim that he gave her money every month after December

2016, until C.’s birth in May 2017. And although Husband testified that he paid the

utility bills for the marital residence until March 2017, he offered no evidence to

support this assertion.

               When there are two versions of events, neither of which is

unbelievable, we defer to the factfinder, who was best able to weigh the evidence and

judge the credibility of the witnesses. Ballinger, 8th Dist. Cuyahoga Nos. 100958,

101074, 101655, and 101812, 2015-Ohio-590 at ¶ 28, citing Season Coal Co. v.

Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1994), and State v. DeHass, 10

Ohio St.2d 230, 231, 227 N.E.2d 212 (1967). The trial court concluded that the

parties paid their own expenses after December 2016, and we find no abuse of

discretion in the trial court’s conclusion.

               In light of the totality of the circumstances and the evidence

presented at trial, we cannot say that the trial court’s choice of December 8, 2016, as

the de facto termination date of the marriage was arbitrary or unreasonable. The

second assignment of error is therefore overruled.

      C. Distribution of Marital Property

               In his third and fourth assignments of error, Husband contends that

the trial court erred by not properly allocating marital property.
               R.C. 3105.171(C)(1) mandates an equal division of marital property,

or “if an equal division is inequitable, the court must divide the marital property

equitably.” Neville v. Neville, 99 Ohio St.3d 275, 2003-Ohio-3624, 791 N.E.2d 434,

¶ 5. We review a trial court’s division of marital property for an abuse of discretion.

Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989).

               When distributing property in a divorce proceedings, the trial court

must first determine what constitutes marital property and what constitutes

separate property. Comella v. Comella, 8th Dist. Cuyahoga No. 90969, 2008-Ohio-

6673, ¶ 38, citing R.C. 3105.171(B). The determination of whether property is

marital or separate is a mixed question of law and fact that will not be reversed

unless it is against the manifest weight of the evidence. Kobal v. Kobal, 2018-Ohio-

1755, 111 N.E.3d 804, ¶ 27 (8th Dist.). Once the characterization of the property is

made, the reviewing court will not disturb the trial court’s distribution of the

property absent an abuse of discretion.       Id.; Williams v. Williams, 8th Dist.

Cuyahoga No. 95346, 2011-Ohio-939, ¶ 8.

               Property acquired during a marriage is generally presumed to be

marital property unless it can be shown to be separate. Johnson v. Mills, 8th Dist.

Cuyahoga No. 102241, 2015-Ohio-4273, ¶ 18.

               Husband first contends that the trial court erred in dividing the

marital property because it did not order that he was entitled to part of the proceeds

from Wife’s sale of real property in April 2016. Husband contends that he “clearly
showed that [Wife] received $115,941.38 in April 2016, during the parties’ marriage,

from the sale of property.” We disagree.

              At trial, on cross-examination, Wife acknowledged that she owned

several properties in Venezuela with her ex-husband but denied that she sold any of

the properties during the marriage. She also testified that she could not remember

if $115,941.38 was deposited in her joint account with her ex-husband in April 2016.

On recross-examination, Wife reviewed Husband’s exhibit No. E-3 and testified that

it was a bank statement from her joint account with her ex-husband. Husband’s

counsel then asked Wife if her review of the statement had refreshed her recollection

as to whether nearly $116,000 had been deposited into the account in April 2016.

Wife said that it did not refresh her recollection. When Husband’s counsel then

asked Wife to review specific pages and lines of the bank statement, Wife’s counsel

objected on the basis that Wife had already testified that the statement did not

refresh her recollection. The trial court sustained the objection, and also ruled that

the bank statement was inadmissible due to Husband’s failure to comply with the

local rules of the domestic court regarding the timely identification of witnesses

(specifically, the custodian of records for the bank statements). Husband makes no

argument on appeal that the trial court’s evidentiary rulings were an abuse of its

discretion, and we find none.

              In light of Wife’s testimony, and the fact that the bank statement that

allegedly showed Wife’s receipt of nearly $116,000 in April 2016, was not admitted

into evidence, we find no abuse of discretion in the trial court’s failure to award
Husband any portion of the proceeds from the sale of the property. Husband did

not “clearly show” that Wife received any proceeds from the sale of real estate during

the parties’ marriage.1

               Husband next contends that he is entitled to a portion of the

$11,486.85 that was used to buy Wife’s brother a new car. Husband’s argument fails

because the monies used to buy the car did not come from marital funds. The

evidence demonstrated that the $11,486.85 came from a joint account that Wife

maintained with her brother, and Husband did not demonstrate that any marital

funds were ever deposited into this joint account. Because the funds used to

purchase the car for brother came from Wife’s separate property, the trial court did

not abuse its discretion in not awarding Husband any portion of these monies.

               Last, Husband asserts that he is entitled to a portion of the $30,000

that Wife gave to her brother and which he allegedly repaid.               The evidence

demonstrated that Wife gave the money to her brother in February 2017, after the

marriage had ended. Further, the monies came from Wife’s personal checking

account, and Husband did not demonstrate that any marital funds were ever

deposited into that account. Accordingly, no marital funds were involved. The trial



      1  Furthermore, although not argued by Wife, it appears that any proceeds from the
sale of Wife’s real properties would not be marital property. R.C. 3105.171(A)(6)(a)(i)
states that separate property “is any real and personal property or any interest in real or
personal property that was acquired by a spouse prior to the date of the marriage.”
Marital property does not include separate property. R.C. 3105.171(A)(3)(b). The
evidence seems to indicate that Wife acquired the real estate with her ex-husband prior
to her marriage to Husband; thus, Wife’s sale of that separate propety during the parties’
marriage would not entitle Husband to a share of the proceeds from that sale.
court did not abuse its discretion, therefore, in not awarding Husband any portion

of the repaid monies. The third and fourth assignments of error are overruled.

              Judgment affirmed in part; reversed in part.

      It is ordered that the parties share equally the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

LARRY A. JONES, SR., P.J., and
EMANUELLA D. GROVES, J., CONCUR